Citation Nr: 1222572	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  10-08 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as due to asbestos and ionizing radiation exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1954 to August 1958.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In February 2006, the RO denied entitlement to service connection for a respiratory disability.  However, the RO's previous adjudication of the claim was limited to consideration of the specific diagnosis of bronchitis.  Insofar as the current  record shows diagnoses of additional respiratory disabilities, new and material evidence is not required to reopen the claim to the extent it is predicated on respiratory conditions other than bronchitis.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's respiratory condition, diagnosed as left pleural effusion, benign mesothelial hyperplasia, emphysema, and chronic inflammation and fibrosis, was first demonstrated many years after service and is not etiologically related to exposure to asbestos, ionizing radiation, or other disease or injury during active duty service.  


CONCLUSION OF LAW

A respiratory disability was not incurred in or aggravated by active service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a respiratory disability as it was incurred due to his exposure during active duty service to asbestos, or in the alternative, exposure to ionizing radiation.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Initially, the Board finds that the record establishes the presence of a current disability.  Records of treatment from the Columbia VA Medical Center (VAMC) document that the Veteran has undergone treatment for complaints of shortness of breath since March 2007.  In May 2008, he was diagnosed with a left pleural effusion and restrictive lung disease.  A lung biopsy was performed in December 2008 which also indicated the presence of benign mesothelial hyperplasia, chronic inflammation, emphysema, and fibrosis.  There was no evidence of a lung tumor.  These diagnoses were reiterated by a VA pulmonologist who reviewed the claims file and provided a medical opinion addressing the etiology of the Veteran's lung disorders in February 2012.  The Board therefore finds that the record establishes the presence of a chronic respiratory lung disability.    

The Board will now turn to the Veteran's specific contentions regarding the claimed disability, beginning with his claimed exposure to ionizing radiation.  Service connection for disorders claimed to be due to exposure to ionizing radiation in service can be established in a number of different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a "radiogenic disease."  Third, direct service connection can be established under 38 C.F.R. § 3.303 by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions or special procedures.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

With regards to the various theories of entitlement as described above, the Board observes that pleural effusions, benign mesothelial hyperplasia, emphysema, and chronic inflammation and fibrosis are not listed as diseases entitled to presumptive service connection under 38 C.F.R. § 3.309(d).  See also 38 U.S.C.A. § 1112(c) (West 2002).  These diagnoses are also not radiogenic diseases under 38 C.F.R. § 3.311.  Thus, service connection is only warranted if the evidence establishes a link between the current disability and exposure to ionizing radiation.  

Although the record establishes that the Veteran was exposed to ionizing radiation during active duty service, there is no competent evidence linking this exposure to his current respiratory disabilities.  In December 2005 statements, the Veteran reported that he was exposed to radiation in 1958 during his service aboard the USS ORLECK and his participation in Operation HARDTACK at Enewetak island of the Enewetak atoll.  Service records confirm that the Veteran was exposed to gamma radiation at the Eniwetok proving ground from April 1958 to May 1958.  Personnel records also note that the Veteran served aboard the USS ORLECK from June 1956 to August 1958.  Therefore, service records verify the Veteran's exposure to some ionizing radiation during service.  However, there is no competent evidence linking the Veteran's current respiratory conditions to in-service radiation exposure.  In July 2005 and March 2007, his private and VA doctors noted the Veteran's history of radiation exposure, but none of his treating physicians have provided a nexus between the exposure and the Veteran's current respiratory disabilities.  In fact, the Veteran himself has not provided specific argument regarding this aspect of his claim.  The Board has considered the general statements the Veteran has made connecting his respiratory disabilities to in-service radiation exposure, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  As there is no competent evidence of a link between the Veteran's radiation exposure and lung conditions, service connection as due to radiation exposure is not warranted.

The Board will now turn to the Veteran's contentions regarding asbestos exposure.  There is no specific statutory guidance concerning asbestos claims, nor has the VA Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Manual at Subsection (h).  The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos related claim.  See VAOPGCPREC 4-2000.

The Veteran's service records confirm that he had some exposure to asbestos during service.  He served aboard a naval vessel, the USS ORLECK, and his DD-214 shows that he performed duties comparable to a boiler operator.  Based on this evidence, the Board finds that the Veteran had exposure to asbestos during service and the presence of an in-service injury is demonstrated.  

The Board must now determine whether the Veteran's respiratory disabilities are etiologically related to his in-service exposure to asbestos.  Service treatment records do not indicate such a relationship; they are negative for evidence of a respiratory disability.  The Veteran's chest and lungs were normal upon examination for separation in August 1958 and chest X-rays performed in June 1954 and August 1958 were negative.  There is also no objective evidence of respiratory complaints or treatment until almost 50 years after the Veteran's separation from active duty in August 1958.  The Veteran has also not reported a clear continuity of symptoms since service.  Upon VA examination in June 2009, he stated that he experienced a decrease in his breathing during active service, but the history he provided for treatment purposes in March 2007 at the VAMC was that he had experienced progressively worsening shortness of breath for only seven months.  The Veteran has never explicitly reported having continuous problems breathing since service, and the Board therefore finds that he has not alleged a continuity of symptoms.  

The Board also finds that the competent medical evidence of record weighs against the finding of a link between the Veteran's respiratory disabilities and asbestos exposure.  Rather than connecting the Veteran's disability to service and asbestos exposure, the balance of the medical evidence shows that the Veteran's respiratory diagnoses are residuals of a coronary artery bypass graft (CABG) and aortic valve replacement (AVR) performed in October 2007. 

In support of his claim, the Veteran has submitted two medical opinions from his treating physician at the Columbia VAMC.  In December 2011, the VA doctor found that the Veteran's chest CT findings could be indicative of benign asbestos pleural effusion and could be secondary to asbestos exposure during service.  Similarly, in January 2012, the same VA doctor found that a 2007 chest CT (conducted prior to the Veteran's cardiac surgery in October 2007) indicated pleural thickening that could be related to asbestos.  Although the December 2011 and January 2012 medical opinions appear to lend some support to the Veteran's contentions, the Board finds that they are speculative as the VA doctor merely stated that the Veteran's disabilities "could be" due to asbestos exposure.  The opinions are therefore too inconclusive to support the claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim); see also Fagan v. Shinseki, 573 F.3d 1282   (Fed.Cir.2009) (a speculative medical opinion is considered non-evidence).  

In contrast, the record contains several non-speculative and highly probative medical opinions that weigh against the claim.  A VA pulmonologist who reviewed the record in February 2012 found that it was more likely than not that the Veteran's lung condition was not due to asbestos exposure during service.  The VA pulmonologist stated that the Veteran's pleural disease, including pleural effusion, fibrosis, inflammation, and mesothelial hyperplasia, was more likely due to his cardiac surgery and subsequent post-CABG pleural inflammation.  The Veteran's pathology reports were also not consistent with asbestos-related findings.  In June 2009, a VA examiner determined that it would require speculation to relate the Veteran's lung conditions to in-service asbestos exposure as the Veteran's conditions were not indicative of asbestos-related disease.  The Board notes that the opinion of the June 2009 VA examiner is not itself speculative, rather the VA examiner found that it would require speculation to provide a nexus between the current disability and in-service asbestos exposure based on the objective medical findings.  The June 2009 and February 2012 VA opinions were rendered following complete review of the claims file and included a well-reasoned rationale supporting the physicians' conclusions.  The opinions are therefore afforded significant probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

The Veteran's VA treatment records also contain evidence linking his current respiratory disabilities to the October 2007 cardiac surgery.  In March 2007, May 2008, and August 2008, the Veteran's treating physicians suspected that his left pleural effusion and associated pathology were associated with the earlier CABG and AVR.  Furthermore, after the January 2012 medical opinion was issued by the Veteran's VA doctor, a second VA physician added an addendum to the same medical report noting that the Veteran's left lung pleural thickening was not due to asbestos.  Instead, the pleural thickening was related to the Veteran's pleural effusion, which as noted above, the Veteran's VA doctors attributed to his October 2007 CABG and AVR.  Thus, the Veteran's treatment records from the Columbia VAMC and the opinions of two VA physicians in June 2009 and February 2012 weigh against the claim for service connection.  This evidence clearly establishes that the Veteran's current respiratory conditions were not incurred due to asbestos exposure during service.  

The Board has considered statements of the Veteran connecting his current respiratory diagnoses to asbestos exposure during service, but as noted above, as a lay person he is not competent to opine as to medical etiology or render medical opinions.  Barr, supra; see Grover, supra.  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as shortness of breath, but finds that his opinion as to the cause of his diagnosed lung conditions and symptoms cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was almost 50 years after his separation from active duty service.  In addition, the weight of the competent evidence of record is clearly against a nexus between the claimed disability and his active duty.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a February 2009 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the February 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided a proper VA examination in June 2009 and a proper medical opinion in February 2012 in response to his claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

	





ORDER

Entitlement to service connection for a respiratory disability, to include as due to asbestos and ionizing radiation exposure, is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


